DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The claims need a proper transitional phrase of “comprising” or “consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear what is meant by “the gas outlet has a flat shape, so that gas flowing out from the gas outlet and used for cutting residual solder paste is sharper”.  What is sharper? What is it sharper than?  This appears to be a relative term and it is unclear what it is sharper than.  Furthermore, the wording of this 
Claim 9 is indefinite because it is unclear what is meant by “and moving up and down”.  It is unclear what is moving up and down.  Furthermore, the wording of this limitation does not appear to be proper and seems out of place.  The Examiner requests that the Applicant please clarify this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Holm et al. (2004/0217193A1 from IDS).
Regarding claim 1, Holm discloses an apparatus for automatically clearing away residual solder paste, a working platform (entire structure of figure 6a) for bearing a solder paste tub 12 accommodating a solder paste nozzle 26, the solder paste nozzle having a solder paste nozzle mouth 27, the working platform  having a solder paste through-hole for accommodating the solder paste nozzle mouth; and a gas channel 40, 53 disposed in the working platform, the gas channel comprising a gas inlet 40 (inlet is not shown) and a gas outlet (part of 40 where the gas flows to the nozzle portion) (figure 6a-b), the gas inlet being configured to be in communication with a cleaning gas source, 
Regarding claim 2, Holm discloses that the gas channel comprises a first channel part 40 and a second channel part 53 in communication with each other, the first channel part being connected to the cleaning gas source, and the second channel part being connected to the gas outlet ; the second channel part 53 is narrower than the first channel part, so that flowing gas in the first channel part is accelerated in the second channel part (figure 6b).  
Regarding claim 4, the limitation “the gas is compressed gas” is material worked upon and does not further limit the apparatus.  
Regarding claim 5, Holm discloses that the working platform comprises a first thick part 50 and a second thin part 26 (part 26 is labeled in figure 5b, but is still present in figure 6b); a bottom surface of the second thin part 26 is higher than a bottom surface of the first thick part 50, so that a step surface connected to the bottom surface of the second thin part is formed on the first thick part; and the solder paste through-hole 28 extends through the second thin part, and the gas outlet is disposed on the stop surface (figure 6b).  
Regarding claim 6, Holm discloses that the gas outlet 40 is adjacent to the solder paste through hole (figure 6b).  
Regarding claim 7, Holm discloses that the gas channel 53 is disposed in the first thick part (figure 6b).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (2004/0217193A1 from IDS) as applied to claim 1 above.
Regarding claim 3, Holm does not specifically disclose the shape of the gas outlet 40.  However, this is just a design choice easily determined by the user.  A flat shape of the outlet would allow the forced gas to localize on the surface of the nozzle portion. 

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested the structural limitations of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735